UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (mark one) [ x ] Annual Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 or [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-54107 COLORSTARS GROUP (Exact name of registrant as specified in its charter) Nevada 06-1766282 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 10F, No. 566 Jung Jeng Rd. Sindian City, Taipei County 231 Taiwan, R.O.C. (Address of Principal Executive Offices)(Zip Code) (989) 509-5924 (Registrants telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes
